                                                               Case 2:21-cv-00930-GMN-BNW Document 7 Filed 05/18/21 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                300 S. Fourth Street
                                                           3
                                                                Suite 1500
                                                           4    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           5    E-Mail Address: smahoney@fisherphillips.com
                                                                Attorney for Defendant,
                                                           6    Paysign, Inc.
                                                           7

                                                           8                          UNITED STATES DISTRICT COURT
                                                           9                                  DISTRICT OF NEVADA
                                                          10
                                                                RYAN WILLIAMS,                            )    Case No: 2:21-cv-00930-GMN-BNW
                                                          11                                              )
                                                                                     Plaintiff,           )    STIPULATION AND ORDER TO
FISHER & PHILLIPS LLP




                                                          12                                              )    EXTEND TIME TO RESPOND TO
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                        vs.                               )    COMPLAINT
                                                          13
                                                                                                          )         (First Request)
                                                          14    PAYSIGN, INC.,                            )
                                                                                                          )
                                                          15                       Defendant.             )
                                                                __________________________________
                                                          16

                                                          17
                                                                        IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                          18
                                                                record that Defendant will have an extension of time up to and including June 1, 2021
                                                          19
                                                                to answer or otherwise respond to Plaintiff’s Complaint (ECF No. 1). Because of
                                                          20
                                                                deadlines, mediations and depositions in other matters, defense counsel needs further
                                                          21

                                                          22    time to review and respond to the allegations.        This is the first request for

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                         -1-
                                                                FP 40557201.1
                                                               Case 2:21-cv-00930-GMN-BNW Document 7 Filed 05/18/21 Page 2 of 2




                                                           1    an extension of this deadline.

                                                           2      FISHER & PHILLIPS                   RYAN WILLIAMS
                                                           3

                                                           4      By:__/s/ Scott M. Mahoney, Esq.__   By: __/s/_Ryan Williams__________
                                                                  Scott M. Mahoney, Esq.              Ryan Williams
                                                           5      300 S. Fourth Street #1500          930 Carnegie St., #311
                                                                  Las Vegas. NV 89101                 Henderson, NV 89052
                                                           6      Attorney for Defendant              Plaintiff
                                                           7

                                                           8                                      IT IS SO ORDERED:

                                                           9                                      ______________________________________
                                                                                                  UNITED STATES DISTRICT JUDGE
                                                          10
                                                                                                          May 21, 2021
                                                                                                  Dated:__________________________
                                                          11
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                      -2-
                                                                FP 40557201.1
